                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 Jennifer Ann Jasmaine f/k/a Duane L.   )            JUDGMENT IN CASE
                 Fox,
                                        )
             Plaintiff(s),              )             3:19-cv-00019-FDW
                                        )
                 vs.                    )
                                        )
          FNU Arron, et al,             )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                               September 30, 2019
